Citation Nr: 1702808	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  17-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.

(The issues of entitlement to service connection for a disability manifested by sensory deficits at the territory of the lateral femoral cutaneous nerve on the right side, and peripheral neuropathy of the feet, legs, hands, and fingers are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	North Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss, assigning a noncompensable rating, effective March 6, 2001.  A notice of disagreement was filed in December 2001, a statement of the case was issued in March 2015, and a substantive appeal was received in March 2015.

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; the transcript is of record.


FINDING OF FACT

The Veteran has no worse than level IV hearing loss in the right ear, and no worse than level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VCAA notice was issued to the Veteran in September 2001 and February 2005.  Where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or initial disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertion here.  Accordingly, VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The virtual folder contains the Veteran's service treatment records and post-service VA and private treatment records.  He underwent VA examinations in November 2001 and January 2015 which will be discussed below.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from "I" for essentially normal acuity, through "XI" for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In April 1997, the Veteran underwent a private hearing evaluation.  09/25/2001 Medical Treatment Record-Non-Government Facility.  The audiological report is reported in graph format and there are no numerical designations.  The pure tone audiogram appears to show findings consistent with the examination reports discussed below.  His speech discrimination score was 90 percent in the right ear and 86 percent in the left ear; it is not clear that Maryland CNC testing was used and thus those numbers cannot be used for rating purposes.  In any event, even assuming the testing was compliant with applicable regulations, such findings would not warrant a compensable rating.  

In February 2001, the Veteran underwent a private hearing evaluation.  03/06/2001 VBMS, Medical Treatment Record-Non-Government Facility.  The puretone thresholds for 1000-4000 Hertz were not all reported.  The following puretone thresholds for the ears that were reported were as follows:


HERTZ

1000
2000
3000
4000
RIGHT

30

30
LEFT
55
40

45

The speech recognition scores were 70 percent in the right ear and 86 percent in the left ear; again, it cannot be determined whether speech recognition testing was performed using the Maryland CNC test, as required under 38 C.F.R. § 4.85.  In any event, in consideration of these speech recognition scores with the complete puretone thresholds reflected in November 2001 (IV, II) a compensable rating would still not be warranted.  38 C.F.R. § 4.85, Table VI., VII.  

In November 2001, the Veteran underwent a VA examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
40
35
30
LEFT
45
40
40
45

The pure tone average in the right ear was 38 and 43 in the left ear.  The speech recognition score was 100 percent in both ears.  Such findings translate to level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 (zero) percent disability rating.  

In November 2002, the Veteran underwent an audiologic evaluation; however, pure tone thresholds and speech recognition scores were not reported.  11/19/2002 VBMS, Medical Treatment Record-Non-Government Facility.

In February 2005, the Veteran underwent a VA audiological evaluation.  03/29/2012 Virtual VA, CAPRI at 73-74.  Pure-tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
50
40
35
35
LEFT
45
40
40
50

The pure tone average in the right ear was 40 decibels and 44 decibels in the left ear.  Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  Such findings translate to level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 (zero) percent disability rating.  

In January 2015, the Veteran underwent another VA examination.  Pure-tone thresholds for the ears were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
55
50
45
45
LEFT
55
55
55
55

The pure tone average in the right ear was 49 decibels and 55 decibels in the left.  The speech recognition score was 100 percent in the right ear and 96 percent in the left ear.  Such findings translate to level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Per § 4.86(a), as each of the four frequencies is 55 decibels in the left ear, the Roman numeral designation for hearing impairment can be taken from either Table VI or Table VIa.  Table VIa provides for a level III hearing in the left ear.  The use of this table results in a higher numeric designation.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 (zero) percent disability rating.  

The Board acknowledges the Veteran's statements regarding his hearing loss and the impact on his daily activities, difficulty hearing and understanding conversational speech.  The rating criteria are intended to compensate for the impairment resulting from the hearing loss disability.  38 C.F.R. §§ 4.1, 4.85.  The Veteran's disability does not approximate the criteria for a compensable disability rating.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  

Applying the audiologic test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable disability rating for bilateral hearing loss disability.  Thus, there is no reasonable doubt to be resolved.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the manifestations of the Veteran's service-connected bilateral hearing loss are fully contemplated by the rating criteria.  A VA audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The November 2002 private evaluation reflects the Veteran's report of significant communicative difficulties due to his hearing loss, including difficulty hearing at work, at meetings, and hearing his spouse.  The 2015 VA examination report reflects the Veteran's report that he has difficulty hearing in crowds.  The Board finds that rating criteria for hearing loss specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiology testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  In short, the Veteran does not have any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for either period.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, for the reasons and bases expressed above, the Board has concluded that a compensable disability rating is not warranted for bilateral hearing loss and the benefit of the doubt is not applicable.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


